Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We find that, upon reviewing the entire charge, the court properly instructed the jury on reasonable doubt (see, People v Canty, 60 NY2d 830; People v Yanik, 43 NY2d 97, on remand 63 AD2d 574; People v Blackshear, 112 AD2d 1044, lv denied 66 NY2d 917; People v Navarro, 104 AD2d 958; People v Cruz, 97 AD2d 518).
We also find the statements made by the prosecutor which the defendant contends constituted prosecutorial misconduct were either proper responses to the defense summation (see, People v Street, 124 AD2d 841, lv denied 69 NY2d 834; People v Freeman, 123 AD2d 784, lv denied 69 NY2d 711), properly *537cured by appropriate curative instructions (People v Arce, 42 NY2d 179), or not preserved for appellate review due to defense counsel’s acquiescence in the curative instructions given by the court (People v Medina, 53 NY2d 951, 953; People v Jalah, 107 AD2d 762).
We have reviewed the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit (see, People v Santana, 125 AD2d 427, lv denied 70 NY2d 960; People v Torres, 118 AD2d 821, lv denied 68 NY2d 672). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.